01/12/2022



                                                                                     Case Number: DA 21-0557




             IN THE SUPREME COURT OF THE STATE OF MONTANA

                     Supreme Court Cause No. DA-21-0557

ESTATE OF JAMES W. GROMILLER

Acting through Executrix Nancy Newhams,
                                                   ORDER DISMISSING APPEAL
                       Plaintiff/Appellee,

     vs.

ANDREW B. GROMILLER,

                      Defendant/Appellant.


     Appellant’s Motion to Dismiss is GRANTED.

     IT IS ORDERED that this appeal is dismissed with prejudice.

     DATED this _____ day of _______, _______.

                                                  ____________________
                                                  Supreme Court Justice




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                              January 12 2022